Application by petitioner, pursuant to article 78 of the CPLR (1) to compel the respondent Justice presiding in Part 1A, Criminal Court of the City of New York, Queens County, to grant petitioner a hearing pursuant to statute (Code Crim. Pro., § 190) in two eases presently pending in that court; and (2) to prohibit the respondent District Attorney from presenting any evidence to the Grand Jury on said eases until the afore-mentioned hearings shall have been held. Application denied and proceeding dismissed, without costs.
Beldoek, P. J., Ughetta, Hill, Rabin and Benjamin, JJ., concur.